Name: Commission Regulation (EC) No 526/94 of 9 March 1994 derogating from Regulation (EEC) No 1858/93 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the aid scheme to compensate for loss of income from marketing in the banana sector
 Type: Regulation
 Subject Matter: marketing;  agricultural policy;  agricultural structures and production;  plant product;  accounting
 Date Published: nan

 10. 3 . 94 Official Journal of the European Communities No L 66/ 19 COMMISSION REGULATION (EC) No 526/94 of 9 March 1994 derogating from Regulation (EEC) No 1858/93 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the aid scheme to compensate for loss of income from marketing in the banana sector Whereas this Regulation must enter into force on the day of its publication in order to be fully effective ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as amended by Commission Regu ­ lation (EEC) No 3518/93 (2), and in particular Articles 14 and 30 thereof, Whereas Commission Regulation (EEC) No 1 858/93 (3) introduces detailed rules relating to the grant of advances and, in Article 4 (3), the obligation to lodge a security together with the application for the advance ; whereas the amount of the security is dependent on the level of advances set for a given year ; whereas the advances depend on the definitive amount of compensatory aid granted for the marketing of bananas during the prece ­ ding year ; Whereas the definitive amount of compensatory aid for the second half of 1993 has not yet been adopted ; whereas, therefore, as regards the first application for an advance for 1994 which operators have to submit by 10 March at the latest, a derogation should be introduced providing that the security may be lodged later but in any case prior to payment of that first advance ; HAS ADOPTED THIS REGULATION : Article 1 By derogation from Article 4 (3) of Regulation (EEC) No 1858/93, the security relating to the first application for an advance for Community bananas marketed during January and February 1994 shall be lodged prior to payment of that advance. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 47, 25. 2. 1993, p . 1 . 0 OJ No L 320, 22. 12. 1993, p. 15. O OJ No L 170, 13 . 7 . 1993, p. 5.